Citation Nr: 0946214	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
March 1974.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

When the RO denied the appellant's claim, the issue was 
characterized solely as entitlement to DIC benefits under 
38 U.S.C. § 1318 because the appellant did not specifically 
claim service connection for the cause of the Veteran's death 
when she filed her application for DIC benefits.  The RO 
nevertheless considered both theories of entitlement when it 
adjudicated the DIC claim.  The appellant has subsequently 
contended that the Veteran's death was in fact service 
connected.  Given these procedural circumstances, the Board 
has characterized the DIC claim as two distinct issues.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2007; according to his death 
certificate, the causes of death were cirrhosis and chronic 
active hepatitis.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD) and 
type II diabetes mellitus.

3.  It is as likely as not that the Veteran's abuse of 
alcohol was secondary to, or a symptom of, his PTSD.

4.  The Veteran likely developed cirrhosis and hepatitis as a 
result of alcohol abuse.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2009).

2.  Entitlement to DIC benefits under 38 U.S.C. § 1318 is a 
moot issue.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be granted for disability that is proximately due to or 
aggravated by service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312 (2009).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause 
of death.  38 C.F.R. § 3.312(a).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(c).  In effect, the service-connected 
disability, to be a contributory cause of death, must be 
shown to have combined with the principal cause of death, 
that it aided or lent assistance to the cause of death.  It 
is not sufficient to show that it casually shared in 
producing death; instead, a causal relationship must be 
shown.  Id.

According to his death certificate, the Veteran died on 
December [redacted], 2007.  The causes of death were listed as 
cirrhosis and chronic active hepatitis.  At the time of his 
death, the Veteran was service connected for PTSD, evaluated 
as 100 percent disabling, and type II diabetes mellitus, 
evaluated as 20 percent disabling.

The appellant seeks to establish service connection for the 
cause of the Veteran's death.  She maintains, in essence, 
that the Veteran abused alcohol as a result of service-
connected PTSD; that the abuse of alcohol caused liver 
problems such as cirrhosis and hepatitis; and that cirrhosis 
and hepatitis caused his death.

Prior to his death, the Veteran filed a claim of service 
connection for a liver condition including hepatitis C.  His 
claim was denied by the RO by way of a March 2001 rating 
decision.  Even though the Veteran's claim of service 
connection for a liver condition was previously denied, the 
appellant's claim for death benefits is to be decided without 
regard to any prior disposition of the issue during the 
Veteran's lifetime.  See 38 C.F.R. § 20.1106 (2009).

A review of the post-service medical records reveals that the 
Veteran first received treatment for PTSD in the late 1990s.  
A May 2000 mental health evaluation by psychologist H.L.R. 
and psychiatrist G.E.J. shows a DSM-IV diagnosis of PTSD 
related to combat in Vietnam.  It was noted that the Veteran 
had suffered from PTSD and depression for several years and 
that he had abused alcohol.  A September 2000 VA examination 
report documents a diagnosis of PTSD and alcohol dependence 
in remission.  The examiner noted that the Veteran had 
experienced flashbacks since his military service in Vietnam.  
Additionally, although the Veteran began drinking alcohol 
prior to service, he drank more heavily and became 
intoxicated much more often after his military service.

The Veteran was initially diagnosed with cirrhosis of the 
liver and hepatitis C in July 2000.  In addition to hepatitis 
C, VA treatment records suggest that the Veteran had 
hepatitis related to alcohol use.  In addressing the 
connection between the Veteran's conditions, the September 
2000 VA examiner found that the Veteran's cirrhosis was most 
likely from alcohol and that the Veteran's PTSD and 
depression led to his drinking.  The most recent VA 
examination prior to the Veteran's death was conducted in May 
2003 by the VA examiner who conducted the September 2000 
examination.  The examiner came to a similar conclusion when 
he stated that the Veteran's cirrhosis, which was caused by 
alcoholism, is connected to his PTSD.  The examiner 
determined that the Veteran's PTSD induced the excessive 
alcohol intake that led to his cirrhosis and was causing 
worsening liver-related symptoms at that time.

Generally, VA compensation may not be paid for primary 
substance abuse disabilities, or for secondary disabilities 
arising from primary abuse.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1, 3.301 (2009).  However, 
compensation may be paid for substance abuse that is 
secondary to, or a symptom of, a service-connected 
disability.  See, e.g., 38 C.F.R. § 3.310; Allen v. Principi, 
237 F.3d 1368, 1381 (Fed. Cir. 2001).

In consideration of the evidence of record, the Board finds 
that it is as likely as not that the Veteran's abuse of 
alcohol was secondary to, or a symptom of, his PTSD.  
Although his alcohol abuse preceded a definitive diagnosis of 
PTSD, the evidence indicates that the Veteran experienced 
PTSD-related symptoms many years earlier than the actual 
diagnosis.  Indeed, the evidence suggests that the Veteran's 
alcohol use increased shortly after service when he was 
experiencing flashbacks related to Vietnam.  The Board also 
finds that the Veteran likely developed cirrhosis and 
hepatitis as a result of alcohol abuse.  The VA treatment 
records and examination reports tend to support the view that 
the Veteran developed cirrhosis in 2000 after many years of 
alcohol abuse and that he developed a type of hepatitis 
related to the alcohol abuse as well.  As noted previously, 
cirrhosis and hepatitis are listed as the principal causes of 
death on the Veteran's death certificate.

Under the circumstances, the Board is persuaded that the 
Veteran's alcohol abuse was secondary to, or a symptom of, 
his service-connected PTSD, and that the abuse caused 
cirrhosis and hepatitis that ultimately led to his death.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The claim for service connection 
for the cause of the Veteran's death is therefore granted.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In light of the award of service connection for the cause of 
the Veteran's death, consideration of the issue of 
entitlement to DIC benefits under 38 U.S.C. § 1318 is no 
longer warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).  Therefore, the appeal as to this issue is 
dismissed as moot.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
granted.

The appeal of entitlement to DIC benefits under 38 U.S.C. 
§ 1318 is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


